
	
		II
		110th CONGRESS
		2d Session
		S. 2605
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require certain semiautomatic pistols manufactured,
		  imported, or sold by Federal firearms licensees to be capable of microstamping
		  ammunition.
	
	
		1.Requirement that certain
			 semiautomatic pistols manufactured, imported, or sold by Federal firearms
			 licensees be capable of microstamping ammunition
			(a)In
			 generalSection 923 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(m)(1)(A)A person licensed under
				this chapter shall not manufacture, import, or transfer a semiautomatic pistol
				to which this subparagraph applies that is not capable of microstamping
				ammunition.
							(B)For purposes of subparagraph (A), a
				pistol is capable of microstamping ammunition if—
								(i)a microscopic array of characters that
				identify the make, model, and serial number of the pistol is etched into the
				breech face and firing pin of the pistol; and
								(ii)when ammunition is fired from the
				pistol, the characters are copied from the breech face and firing pin onto the
				cartridge case of the ammunition.
								(C)Subparagraph (A) shall apply only to
				semiautomatic pistols which—
								(i)are manufactured, or imported into the
				United States, on or after the effective date of this subsection; and
								(ii)have not been transferred to a person
				not licensed under this chapter.
								(2)Whoever violates paragraph (1) shall be
				fined an amount equal to—
							(A)in the case of a first such violation
				by the violator, $1,000 multiplied by the number of semiautomatic pistols
				involved in the violation;
							(B)in the case of a second such violation by
				the violator, $2,000 multiplied by the number of semiautomatic pistols involved
				in the violation; or
							(C)in the case of a third such violation by
				the violator, $3,000 multiplied by the number of semiautomatic pistols involved
				in the
				violation.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2010.
			
